Case 3:14-cv-05373-RS Document 306 Filed 04/27/20 Page 1 of 2

FILED

UNITED STATED DISTRICT COURT APR 27 2020
NORTHERN DISTRICT OF CALIFORNIA

 

SUSAN ¥. SOONG
CLERK LS. INSTRICT COURT
Gold, ef al. : NOATH DISTRICT OF CALIFORNIA
Plaintiffs. :
Vv. : Case No. 3:14-cv-05373-RS

Lumber Liquidators. Inc.
Defendant.

 

OBJECTION TO CLASS SETTLEMENT IN GOLD V. LUMBER LIQUIDATORS, INC.

() Sheva Stoloff
2425 Edge Hill Road
Huntingdon Valley, PA 19006
215-659-0150 (H)
970-390-8104 (C)
sheva21S]:ayahoo.com

 

Tam not represented by counsel
(2) I do not intend to appear at the Final Approval Hearing
(3) My objection applies to all similarly situated Class Members
(4) ] have not objected to any class settlement in the last three years (or ever)
(5) Not applicable since I am not represented by counsel

(6) CPT ID: 289418

| object to the voucher aspect of the proposed Settlement for the following reasons:

e In order to realize full value of the recovery afforded by the proposed Settlement. | would
be compelled to deal with the same company that Anowingly (by the time | purchased the
Morning Star Strand Bamboo flooring in 2017, the Defendant was well aware that
consumers were having substantial problems with it) sold me a defective product. This is
unfair.

e The substantial differences in expiration dates (/.¢.. three years vs. Six years) creates
inequality across the Class, and there does not appear to be any mechanism in place to
account for the difference in value. This is unfair.
Case 3:14-cv-05373-RS Document 306 Filed 04/27/20 Page 2 of 2

e Even though only portions of the flooring installed in my home are obviously defective,
unless non-defective, matching, bamboo flooring is made available by the Defendant. the
only way to remedy the problem is to replace the entire floor. Unfortunately. it is unlikely
that I will be able to afford to replace the floor before the vouchers expire. Furthermore,
even if | were to do so within the applicable three year period, it would inevitably cost
more than the value of the total recovery (i.c., cash + vouchers) and 1 would very likely be
constrained to put even more money into the hands of the company that cheated me in the
first place. This is unfair.

I realize, of course, that a settlement requires compromise on both sides. | do not expect to
receive the full benefit of the bargain | made with Lumber Liquidators (i.¢., a functioning floor,
rather than one that swells, shrinks, splits, and heaves like the ocean) and | certainly do not expect
to actually be made whole (I paid to have the flooring delivered and installed in addition to paying
Lumber Liquidators for the defective bamboo). However. the proposed Settlement as currently
structured effectively offers nothing more. on an individual level, than a mere token
acknowledgment of the overwhelming evidence that the Defendant knowingly sold a defective

product. To add insult to injury. | am required to provide photographic and documentary proofs

in order to make a claim. !

Respectfully submitted,

 

Sheva StoJoff f /

 

' 1 am not objecting to this requirement, only noting that -- in contrast -- the Defendant is being relieved of all
evidentiary burdens.
